Court

resolved, that the words in themselves were, in this country, actionable, and
Rutledge, Ch. J.
mentioned several cases where it had been formerly held that an action lay for them j because, if true, the party would be deprived of all civil rights, and moreover, would be liable to be tried in all cases, under the negro act, without the privilege of a trial by jury. Any words, therefore, which tended to subject a citizen to such disabilities, were actionable.
As the plaintiff did not go for vindictive damages, but only to vindicate himself from slander,
Jury found Si. damages, and costs.
Chief Justice, Burke, and Bay, present.